Registration No. 033-73244 and 811-08226 As filed with the Securities and Exchange Commission on December 22, 2015 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 55 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 56 x Templeton Global Investment Trust (Exact Name of Registrant as Specified in Charter) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of Principal Executive Offices) (Zip Code) (954) 527-7500 (Registrant's Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [X] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment This Amendment to the registration statement on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information describing a new series Templeton Dynamic Equity Fund of the Registrant and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities and Exchange Act of 1933, as amended, and the Investment Company Act of 1940, as amended. Prospectus Templeton Dynamic Equity Fund Templeton GLOBAL INVESTMENT TRUST The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class A Class C Class R Class R6 Advisor Class Pending Pending Pending Pending Pending Contents Fund Summary Information about the Fund you should know before investing Investment Goal Fees and Expenses of the Fund Portfolio Turnover Principal Investment Strategies Principal Risks Performance Investment Manager Portfolio Manager Purchase and Sale of Fund Shares Taxes Payments to Broker-Dealers and Other Financial Intermediaries Fund Details More information on investment policies, practices and risks/financial highlights Investment Goal Principal Investment Policies and Practices Principal Risks Management Distributions and Taxes Financial Highlights Your Account Information about sales charges, qualified investors, account transactions and services Choosing a Share Class Buying Shares Investor Services Selling Shares Exchanging Shares Account Policies Questions For More Information Where to learn more about the Fund Back Cover Fund Summary Investment Goal To seek risk adjusted total return over the longer term. Fees and Expenses of the Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts in Class A if you and your family invest, or agree to invest in the future, at least $50,000 in Franklin Templeton funds. More information about these and other discounts is available from your financial professional and under “Your Account” on page [ ] in the Fund's Prospectus and under “Buying and Selling Shares” on page [ ] of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class R Class R6 Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 5.75% None None None None Maximum Deferred Sales Charge (Load) (as percentage of the lower of original purchase price or sale proceeds) None1 1.00% None None None 1.There is a 1% contingent deferred sales charge that applies to investments of $1 million or more (see "Investments of $1 Million or More" under "Choosing a Share Class") and purchases by certain retirement plans without an initial sales charge. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class R Class R6 Advisor Class Management fees 0.90% 0.90% 0.90% 0.90% 0.90% Distribution and service (12b-1) fees 0.25% 1.00% 0.50% None None Other expenses1 Other expenses of the Fund1 1.28% 1.28% 1.28% 1.28% 1.28% Dividend expense and security borrowing fees for securities sold short1 0.31% 0.31% 0.31% 0.31% 0.31% Acquired fund fees and expenses1 0.01% 0.01% 0.01% 0.01% 0.01% Total annual Fund operating expenses 2.75% 3.50% 3.00% 2.50% 2.50% Fee waiver and/or expense reimbursement2 -1.18% -1.18% -1.18% -1.18% -1.18% Total annual Fund operating expenses after fee waiver and/or expense reimbursement 1, 2 1.57% 2.32% 1.82% 1.32% 1.32% 1.Other expenses and acquired fund fees and expenses are based on estimated amounts for the current fiscal year. 2.The investment manager has contractually agreed to waive or assume certain fees and expenses so that total annual Fund operating expenses (excluding Rule 12b-1 fees, acquired fund fees and expenses, expenses related to securities sold short and certain non-routine expenses) for each class of the Fund do not exceed (and could be less than) 1.00% until [], 2017. In addition, the transfer agent has contractually agreed to cap transfer agency fees for Class R6 shares of the Fund so that transfer agency fees for that class do not exceed 0.01% until [], 2017. Contractual fee waiver and/or expense reimbursement agreements may not be terminated during the terms set forth above. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the period.
